                    Case 5:21-cv-00828-JGB-KK Document 1 Filed 05/10/21 Page 1 of 5 Page ID #:1



                     1   PETER S. DOODY (Bar No. 127653)
                         Doody@higgslaw.com
                     2   HIGGS FLETCHER & MACK LLP
                         401 West A Street, Suite 2600
                     3   San Diego, CA 92101-7910
                         Telephone: (619) 236-1551
                     4   Facsimile: (619) 696-1410
                     5   Attorneys for Defendant
                         BROAN-NUTONE, LLC
                     6

                     7

                     8                         UNITED STATES DISTRICT COURT
                     9         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                    10

                    11   STATE FARM GENERAL                           Case No.
                         INSURANCE COMPANY,
                    12                                                NOTICE OF REMOVAL OF
                                          Plaintiff,                  ACTION PURSUANT TO 28
                    13                                                U.S.C. SECTIONS 1332 AND 1441
                               v.                                     (DIVERSITY)
                    14
                         BROAN-NUTONE, LLC., A.O.                     [DEMAND FOR JURY TRIAL]
                    15   SMITH, CORPORATION and DOES 1-
                         40, inclusive,
                    16
                                          Defendants.
                    17

                    18

                    19
                               TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                    20
                         DISTRICT OF CALIFORNIA:
                    21
                               PLEASE TAKE NOTICE that Defendant BROAN-NUTONE, LLC
                    22
                         (“Defendant”) hereby removes this action from the Superior Court of the State of
                    23
                         California, County of San Bernardino, to the United States District Court for the
                    24
                         Central District of California. Removal is made pursuant to 28 U.S.C. sections
                    25
                         1332 and 1441.
                    26
                         ///
                    27
                         ///
                    28
HIGGS FLETCHER &
   MACK LLP                                                                                          CASE NO.
 ATTORNEYS AT LAW
    SAN DIEGO
                    Case 5:21-cv-00828-JGB-KK Document 1 Filed 05/10/21 Page 2 of 5 Page ID #:2



                     1                                              I.
                     2                              PLAINTIFF’S COMPLAINT
                     3         1.     On March 10, 2021, Plaintiff State Farm General Insurance Company
                     4   (“Plaintiff”) filed a Complaint against Defendant in the Superior Court of the State
                     5   of California, County of San Bernardino, entitled State Farm General Insurance
                     6   Company v. Broan-Nutone, LLC, A. O. SMITH, CORPORATION and DOES 1-40,
                     7   inclusive, Case No. CIV SB 2106134. (Declaration of Peter S. Doody (“Doody
                     8   Decl.”), ¶ 3.)
                     9         2.     On April 8, 2021, personal service of the Summons and the Complaint
                    10   was effectuated on Defendant BROAN-NUTONE, LLC. Broan-Nutone has not
                    11   answered or otherwise responded to Plaintiff’s Complaint in the Superior Court.
                    12   (Doody Decl., ¶ 4.)
                    13         3.     A defendant in a civil action has thirty (30) days from the date it is
                    14   validly served with a summons and complaint to remove the action to federal court.
                    15   28 U.S.C. § 1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.
                    16   344, 347-348 (1999). This Notice of Removal is timely. Defendant was served on
                    17   April 8, 2021. This Notice of Removal was filed on May 10, 2021, within the 30-
                    18   day statutory period for filing. 28 U.S.C. 1446(b).
                    19         4.     In accordance with 28 U.S.C. § 1446(a), a copy of all process and
                    20   pleadings previously served on Defendant are attached as “Exhibit A”.
                    21                                             II.
                    22              BASIS FOR REMOVAL – DIVERSITY JURISDICTION
                    23         5.     The above-described action is a civil action over which this Court has
                    24   original jurisdiction under the provisions of 28 U.S.C. § 1332(a), and is one which
                    25   may be removed to this Court by Defendant pursuant to 28 U.S.C. 1441(a)-(b), in
                    26   that it is a civil action between citizens of different states where the amount in
                    27   controversy exceeds the sum of $75,000.00, exclusive of interests and costs.
                    28
HIGGS FLETCHER &
   MACK LLP                                                        -2-                                  CASE NO.
 ATTORNEYS AT LAW
    SAN DIEGO
                    Case 5:21-cv-00828-JGB-KK Document 1 Filed 05/10/21 Page 3 of 5 Page ID #:3



                     1   A.     Amount in Controversy.
                     2          6.    The allegations of the complaint are vague, however, it is alleged that
                     3   a Plaintiff became responsible to pay, and did pay, $198,141.50 to its insured, Omar
                     4   Polo, for property damages and loss of use at the insured’s property, located at 822
                     5   Villa Drive, Rancho Cucamonga, California due to a fire. Plaintiff alleges that it is
                     6   subrogated to the rights of its insureds with regard to the payments issued stemming
                     7   from alleged property damage and loss of use.
                     8          7.    Upon these facts, Plaintiff has alleged four causes of action against
                     9   Defendant. Plaintiff’s first cause of action is for subrogation by State Farm General
                    10   Insurance Company which reimbursed its insured. (Exhibit A, p. 2.) The second
                    11   cause of action is for an unspecified theory of negligence. (Exhibit A, p. 3.)
                    12   Plaintiff alleges a cause of action for indemnity. (Exhibit A, p. 4.) Lastly, the
                    13   fourth cause of action is for an unspecified breach of warranty. (Exhibit A, pg. 5.)
                    14          8.    Based on Plaintiff’s allegations, the amount in controversy exceeds the
                    15   sum or value of $75,000.00, excluding interest and costs. Pursuant to the
                    16   Complaint, Plaintiff claims that it is entitled to damages of no less than
                    17   $198,141.50, which is the amount Plaintiff alleged it incurred as a result of
                    18   payments made under the subject policy of insurance. (Exhibit A, p. 4.) In
                    19   addition, Plaintiff prays for prejudgment interest and legal costs. (Exhibit A, p. 5,
                    20   6.) Accordingly, the amount in controversy exceeds $75,000.00.
                    21   B.     Diversity of Citizenship.
                    22          9.    At the time this action was commenced, and at the time of removal,
                    23   Plaintiff was and is a California corporation domiciled in Illinois. (Doody Decl.,
                    24   ¶7.)
                    25          10.   At the time this action was commenced, and at the time of removal,
                    26   Defendant BROAN-NUTONE, LLC is and was a Delaware limited liability
                    27   company, with its principal place of business located in Hartford, Wisconsin.
                    28   (Doody Decl., ¶ 5.)
HIGGS FLETCHER &
   MACK LLP                                                        -3-                                   CASE NO.
 ATTORNEYS AT LAW
    SAN DIEGO
                    Case 5:21-cv-00828-JGB-KK Document 1 Filed 05/10/21 Page 4 of 5 Page ID #:4



                     1         11.     Defendant BROAN-NUTONE, LLC is a manufacturer and supplier of
                     2   residential ventilation and air quality products and is not a citizen of the State of
                     3   California in which the state court action is pending. (Doody Decl., ¶6.)
                     4         12.     Defendant BROAN-NUTONE, LLC is represented in this action by
                     5   the San Diego law firm of Higgs, Fletcher & Mack LLP. Defendant BROAN-
                     6   NUTONE, LLC, has been served with summons and the complaint, consents and
                     7   agrees to removal of this action from the California Superior Court.
                     8         13.     At the time of the filing of this action and the filing of this Notice
                     9   Removal, Defendant A.O. Smith Corporation is incorporated in and a citizen of
                    10   Wisconsin and does not have a principal place of business in California. As such,
                    11   Defendant A. O. Smith is not a citizen of California. (Doody Decl., ¶8.)
                    12         14.     Defendants DOES 1 through 25, inclusive, are unidentified. There is
                    13   “no information as to who they are or where they live or their relationship to the
                    14   action.” It is therefore “proper for the district court to disregard them.” McCabe v.
                    15   General Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).
                    16                                              III.
                    17                                         CONSENT
                    18         15.     Defendant A. O. Smith Corporation has consented to the removal of
                    19   the State Court action to the United States District Court for the Central District of
                    20   California.
                    21                                              IV.
                    22                                       CONCLUSION
                    23         16.     Removal of this action is proper and appropriate. This Notice of
                    24   Removal was timely filed. There exists complete diversity of citizenship between
                    25   the parties, and the amount in controversy exceeds the statutory minimum of
                    26   $75,000.00. Defendant BROAN-NUTONE, LLC hereby prays the above-entitled
                    27   action now pending against them in the Superior Court of the State of California,
                    28   County of San Bernardino, be removed to this Court.
HIGGS FLETCHER &
   MACK LLP                                                         -4-                                   CASE NO.
 ATTORNEYS AT LAW
    SAN DIEGO
                    Case 5:21-cv-00828-JGB-KK Document 1 Filed 05/10/21 Page 5 of 5 Page ID #:5



                     1            Defendant respectfully demands a jury trial.
                     2

                     3   Dated: May 10, 2021                          HIGGS FLETCHER & MACK LLP
                     4

                     5                                                By: /s/ Peter S. Doody
                                                                         PETER S. DOODY
                     6                                                   JOSEPH GONNELLA
                                                                         Attorneys for Defendant
                     7
                                                                         BROAN-NUTONE, LLC
                     8

                     9   10225775.1

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
HIGGS FLETCHER &
   MACK LLP                                                        -5-                             CASE NO.
 ATTORNEYS AT LAW
    SAN DIEGO
